Citation Nr: 1622400	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-37 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome, constipation and obstipation.

2.  Entitlement to service connection for a disability manifested by urinary incontinence.

3.  Entitlement to service connection for patellofemoral syndrome of the right knee.

4.  Entitlement to service connection for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the claims currently on appeal.

The issues of entitlement to service connection for patellofemoral syndrome of the right knee and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a gastrointestinal disorder, to include irritable bowel syndrome, constipation and obstipation, that is related to an event, injury, or disease in service or to a preexisting disorder that was aggravated by service.

2.  The preponderance of the evidence is against a finding that the Veteran has a current disability manifested by urinary incontinence that is related to an event, injury, or disease in service.



CONCLUSIONS OF LAW

1.  The criterial for service connection for a gastrointestinal disorder, to include irritable bowel syndrome, constipation and obstipation, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303; 3.304 (2015).

2.  The criteria for service connection for a disability manifested by urinary incontinence have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2008, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards.

The Veteran's service treatment records have been secured.  All of the relevant development requested by the Board's April 2014 remand was fully completed or adequately attempted, as the RO asked the Veteran to identify and authorize the release of any pertinent private treatment records and secured the association of service treatment records (STRs) to the claims file.  The RO also arranged for the Veteran to be scheduled for VA examinations in July 2014 but the Veteran failed to report without showing good cause.  

The RO readjudicated the matter in a September 2014 Supplemental Statement of the Case based on the evidence of record.  The RO's actions substantially complied with the April 2014 remand instructions regarding the issues being decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gastrointestinal Disorder

At the Veteran's enlistment examination, there was no finding associated with any gastrointestinal disorder, including irritable bowel syndrome, constipation or obstipation.  The Veteran did not report any of those conditions on the report of Medical History completed at that time.  The Veteran was separated months after entering active duty, and the narrative reason listed on the DD Form 214 was "entry level performance and conduct."  Prior to separation, he was seen for constipation within a week from the start of his enlistment.  Problems with constipation continued throughout his service and he was eventually hospitalized on September 12, 2001 for fecal incontinence.  He was discharged from the hospital three days later.

The following history was reported at the time: "He said that he has had lifelong problems with mild constipation which had gotten bad about 2 weeks prior to admission.  At that time he had required two Fleet's enemas to clean him out and he felt much better.  He then did not have any further bowel movements in the 2 weeks prior to admission and in the 2 days prior to admission had some leakage of liquid stool with physical activity.  On examination, his abdomen was benign CBC and chemistry panel were unremarkable.  Acute abdominal series, however, showed a marked amount of fecal matter throughout the large intestine and it was felt that he was obstipated and his fecal incontinence was just some leakage around the fecal matter in his colon.  On examination, he also had normal rectal tone."

The Veteran was treated with 2 mineral oil enemas without many results and then was changed to a Fleet which did produce results.  He was also given a bottle of magnesium citrate and the day prior to discharge he had multiple large bowel movements.  "He denied abdominal pain for the course of his admission and was tolerating a regular diet for greater than 24 hours prior to discharge.  On the day of discharge his physical examination was unremarkable.  Specifically his abdomen was benign."  He was diagnosed with obstipation.  The Veteran was prescribed Colace 100 mg.  "He was advised that he will probably need to remain on this lifelong given his history of chronic constipation."  He was also prescribed Senna and was advised that if he "goes more than 2 days without a bowel movement he should begin taking the Senna twice a day until he does go."  He was released and authorized to "resume his normal training activities."

Upon separating from service, the Veteran elected to not undergo a separation examination and signed a statement opting out of an examination in September 2001.  A physician also noted that after reviewing the medical records, a separation examination was not necessary.  

Based on the STRs it is clear that the Veteran did suffer from some constipation and obstipation in service.  The issue remaining is whether the Veteran has a current condition that is related to an incident in service or to a preexisting condition that was aggravated by an incident in service.  The Veteran underwent a VA examination in August 2008.  Regrettably, the August 2008 VA examiner did not provide any opinion regarding the etiology of either his irritable bowel syndrome or his constipation, despite the Veteran reporting that this condition began during basic training.  The claims file and the medical records were also not provided to the examiner for review in conjunction with this examination.  At the examination, the Veteran reported taking fiber supplements and Metamucil.  The examiner noted that there were no side effects to the current medication.  The Veteran also reported chronic constipation and a dull pain in his left abdomen a few times a week, which lasts 1-2 hours.

Because the examination report was inadequate another examination was scheduled in 2014.  The Veteran was notified of the scheduled examination; however, the Veteran did not appear for the examination.  As indicated above, the duty to assist is not a one-way-street.  Without a medical opinion, there is no competent medical evidence with which to find service connection is warranted.
Further, there are no post-service treatment records for the Board to consider.  Attempts were made to obtain the names of any medical providers, most recently in April 2014.  However, the Veteran never responded to those requests.  Therefore, there are no other medical records for consideration.

The Veteran is competent to describe any discernible symptoms, including suffering from constipation, without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, his own opinions regarding the etiology of his gastrointestinal disorders, to include irritable bowel syndrome, constipation and obstipation, are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the etiology of a gastrointestinal disorder is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.

While the Board acknowledges that the Veteran was treated in service, the preponderance of the evidence is against a finding that he has a current gastrointestinal disability that is related to service or to a preexisting disability that was aggravated in service.  Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for gastrointestinal disorder, to include irritable bowel syndrome, constipation and obstipation.

Urinary Incontinence

As for the claim of entitlement to service connection for urinary incontinence, the Veteran complained of not being able to urinate for a day in August 2001.  Dehydration was assessed and there is no further discussion of urinary problems in service.  As mentioned above, the Veteran opted out of a separation examination.

The medical evidence does not establish that the Veteran has a current urinary disorder.  There are no post-service treatment records in the claims file, and the Veteran has not identified the existence of any such records, related to a urinary condition.  Therefore, the preponderance of the medical evidence is against a finding of service connection.

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1377.  While the Veteran is competent to describe symptoms of urinary problems, the Board accords his statements regarding a diagnosis of a urinary condition for VA purposes no probative value as it is not the type of disability a layperson is competent to diagnose.

While the Board acknowledges that the Veteran was treated for a urinary condition related to dehydration during service, there is no indication in the record that he has been diagnosed with a urinary disorder at any time during this appeal.  As there is no current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for urinary incontinence is denied.



ORDER

Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome, constipation and obstipation, is denied.

Entitlement to service connection for a disorder manifested by urinary incontinence is denied.


REMAND

An August 2008 VA examiner concluded that the Veteran suffered from patellofemoral syndrome of the knees, bilaterally.  The examiner further opined that it was at least as likely as not that this disability manifested during military service, as it seemed that his symptoms originally manifested during military service.  However, it was noted that neither the claims file nor medical records were provided for review in association with this claim, so it is not clear what evidence was relied upon by the examiner in formulating an opinion.  Therefore, the Board remanded the issue in September 2014 so that the Veteran could be scheduled for a new VA knee examination.  As noted above, the Veteran failed to report to that examination.  However, the Board finds that the medical evidence is not adequate enough to decide without an opinion that considers the claims file, including the STRs, which were associated with the claims folder since the 2014 Board remand and do show some complaints of knee pain in August to September 2001.  A remand to obtain an addendum opinion that addresses the issues of service connection for right and left knee disorders is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain a medical opinion regarding whether or not the Veteran's right or left knee patellofemoral syndrome are related to his service.  The entire record, including a copy of this remand, must be reviewed by the opinion provider.  Based on a review of the entire record, please provide an opinion that responds to the following:

Is it at least as likely as not (i.e., a 50 percent or better probability) that the patellofemoral syndrome of the right knee or of the left knee are related to service?  Please consider and discuss as necessary the August and September 2001 STRs that show treatment for knee pain and the August 2008 VA examiner's opinion.

A complete rationale/explanation is requested for all opinions provided.

2.  The AOJ should then review the record and readjudicate the remaining claims after completing any additional development warranted.  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


